393 U.S. 534 (1969)
SERTA ASSOCIATES, INC.
v.
UNITED STATES.
No. 878.
Supreme Court of United States.
Decided February 24, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Sigmund Timberg, Lionel G. Gross, and David V. Kahn for appellant.
Solicitor General Griswold, Acting Assistant Attorney General Hammond, and William R. Weissman for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that probable jurisdiction should be noted and the case set for oral argument.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.